Citation Nr: 1224560	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  04-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity, to include as secondary to service-connected muscle strain of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service in the Air National Guard from August 1986 to March 1987 with subsequent active duty for training in September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled for a Board hearing in January 2007, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Veteran submitted a December 2009 statement requesting an increased evaluation for her service-connected muscle strain of the lumbar spine.  To date, the RO has not yet adjudicated the Veteran's claim for an increased evaluation and, therefore, the Board does not have jurisdiction over this issue.  This issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Procedural History

The Board previously considered the instant claim and, in an April 2010 decision, denied the Veteran's claim of service connection.  The Veteran then appealed the Board's April 2010 denial to the United States Court of Appeals for Veterans Claims (Court) and, in January 2012, the Court issued a memorandum decision vacating the April 2010 Board decision and remanding the claim for further development and consideration.  The Veteran's claim is once again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity, claimed as secondary to her service-connected muscle strain of the low back.  In the January 2012 memorandum decision, the Court found that an August 2009 VA examination, with November 2009 addendum, is inadequate for the purposes of determining service connection because the VA examiner did not review pertinent private treatment records in rendering the negative etiological opinion.  The Court instructed that a new opinion be obtained that specifically addresses a May 1991 orthopedist statement.

Pursuant to the Court's January 2012 order, a new VA opinion must be obtained to determine whether the Veteran's degenerative joint disease and/or degenerative disc disease with radiculopathy of the left lower extremity has been aggravated by her service-connected muscle strain of the low back.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) (any rulings, interpretations or conclusions of law contained in decisions of the Court are authoritative and binding and are to be considered and followed by the Board unless overturned by Court en banc, the United States Court of Appeals for the Federal Circuit , or the Supreme Court).

In May 2012, the Veteran requested additional records from VA facilities in New Orleans, Louisiana, and Jackson, Mississippi, be considered.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports from the New Orleans and Jackson VA Medical Centers.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following the above, forward the claims file for review by a VA examiner to obtain an opinion as to whether it is at least as likely as not that the Veteran's degenerative joint disease and/or degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity has been aggravated (permanently worsened) beyond normal progression by her service-connected muscle strain of the low back.  In rendering this opinion, the VA examiner must review the Veteran's entire claims folder, including all VA and private treatment records, and reconcile any contradictory evidence, including a May 1991 private orthopedist statement.  If it is determined that a physical examination of the Veteran is necessary in order to render this opinion, one is to be arranged.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide her a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



